Case 3:18-cr-00290-AWT Document 560 Filed 09/15/20 Page 1 of 6

UNITED STATES DISTRICT COURT

 

DISTRICT OF CONNECTICUT
)
UNITED STATES OF AMERICA ) NO. 3:18CR-00290-9 (AWT)
)
V. )
)
ALLISON COLAVITO ) SEPTEMBER 15, 2020

 

SUPPLEMENTAL EXHIBITS TO SENTENCING MEMORANDUM
The Defendant, Allison Colavito, respectfully submits the attached school transcripts as
supplemental exhibits to her Sentencing Memorandum (Doc.#559, filed 9/14/2020). These
transcripts were received today by the undersigned:
- Transcript from Holland Hill School (Grade 5)
‘ Transcript from Roger Ludlowe Middle School (Grades 6, 7 & 8).
Also included are the results of the Defendant’s Connecticut Mastery Test.

ALLISON COLAVITO

BY: /s/Richard C. Marquette
Richard C. Marquette, Esq. (#ct07585)

GOLDBLATT, MARQUETTE & RASHBA, PC
60 Washington Avenue, Suite 302

Hamden, CT 06518

Tel. (203) 288-6293

Fax. (203) 288-0283

Email: RCMarquette@aol.com
CERTIFICATION OF SERVICE

This is to certify that on September 15, 2020, a copy of the foregoing was filed with the
Court via the CM/ECF system, by which counsel to all parties, including the Government, will
be notified of and have the opportunity to review this filing.

BY: /s/Richard C. Marquette
Richard C. Marquette, Esq. (#ct07585)

1
Case 3:18-cr-00290-AWT Document 560 Filed 09/15/20 Page 2 of 6

HOLLAND HILL SCHOOL TRANSCRIPT

5141 GRADE
 

JuamMeaACIdM] sSpIeNay
ALOWESIIGaEC «=papaay

pooy ArdA=7
AOTIadnget poog Ayfen

(As;20ds) seo [| Ce a,

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

  

 

 

 

 

 

if9 1poW i ¥,
oO. SL 201481 1eAy L
S UO;IUMIOZUT JUNI 14106 4S
OO BISISIIITaLsfsliI2r22t22222222
cab)
2 suOseey 9 100, 2XON Opes9
oO d (dN) peI0MOIg JOY
Oo Z1QOYOS max 1
al . t 3 SW
iB “SSauppy MeN > 3y
a 5
Ss :33eq@ 06. asia b Bula JmpUusH

BUSRPSRUSATeER Ue nVSsSeEnge suse a ese
Oo 2a2eq AlQuj-oy 4 ¢ Boreas
3 *UOSaey z AIOj#S pue 421 60H
= s2U819
LL + [OOuD>S MON “ae STiPRIE jei204
S 2SSOippy may _é Ys) {6u3
LO . a 2 j9my3 }yY
= 793e0 s6u8Yyos1g z Bu
O sz2 eeceosseeasex = score e
- s2uaesszz Tsang aos z se ‘Get sane TH
3 :uoseay “s quesgy sAeg
a 1100425 mon 737 TO S uj sXeq
5 SSO1ppy MON SRA Sapeel
+552 pa . . . ‘ ‘ J0ysTe)
z = 2
3} '930q@ 963898 14 7 > LBL
oO i — _
S a
S Uy
S “OS OOTEM {O0YDS sNOJAGIg Uy
3 PPO VTC) eauepisey somsoy Me —\
o COTM ssuesaug yo exeg «= X8S—— 80° Somen is6uliqis «95 Sowey :86u1 14!
BRK ; Vyasa 39 O81 49h} day PK RIT FRM soho, day
AY IS ROT uo 3ednND5gQ \

 

 

 

 

uo; JedRI2
STITT Tee) usipsene 40 seuee) ERE Fins amie

  

POD y

SIOOHIS sen atsuMIV

 
Case 3:18-cr-00290-AWT Document 560 Filed 09/15/20 Page 4 of 6

ROGER LUDLOWE MIDDLE SCHOOL TRANSCRIPTS

6, 7, & 8 GRADES
€ 3:18-cr-0029
ROGER LUDLOWE MIDDLE SCHOOL.

785 UNQUOWA ROAD. .
FalctlaléNGBELD, CT-06430-5001

Pupll Name:

Address:

Father: (male guardian).

 

 
 

 

 

0-AVREe0o PUBLie Gendals! 09/15/20 Page 5 of 6
Fatrfleld Connecticut
- MIDDLE SCHOOL RECORO CARD Tomi in:
Sex:

 

 

Mother: (female guardian)

Siblings: (name & birthdate)

Former Schools: (list most recent one first)

1_NAME OF SCHOOL

 

GRADES ATTENDED

  

 

{
Loa

 

and SI)

 

 

 

 

 

--. COLAVITO_ALLISON MARIE
06 1998-19995 sae

 

Ss ial Services

LANG. ARTS 6 B .
MATH 6 8. Special Education
SCIENCE 6 P ome
PEG -
RR6S DAY we Speech —
ART6 C+ .
COMPUTER 6 C- Counseling __
HOME EC 6 B
HEALTH 6 A. Psychological Evaluation
GHORUS 6 A

Significant Comments
Absent 2 5 0 2
Tardy: 0 0 9 O

Achievement Test taper:

 

 

CAT Test Label

 
GRADE COLAVITES® RF eG cr-00290-AWT amen Filed 09/15/20 Page 6 of 6

SON MARIE
- Special Services

 

¥ ENGLISH 7 or
MATH 7 : Special Education
. READING 7 = *
SCIENCE 7 p Speech
PE 7 . . -
ohon 5 DAY x Counse! Ing
RUS 7A *
Cc
ART 7 B- Psychological Evaluation:
HEALTH 7 Be ™
HOME EC 7
B
COMPUTER 7 > Significant Comments

ABSENT 5 3 1 3 TARDY 0-0 0 9Q

ome “ 1@On O44 2O SE SCRE
7

Achlevement Test Label:

 

 

COLAVITO, ALLISON MARIE

 

   

08 seeence

ENGLISH 8 B

MATH 8 B+
. soc ST 8 Cc Spacial Education
READING 8 B-

PE 8 B Speech

RR 8 5 DAY A-

HEALTH 8 B- Counsel ing

FOODS 8 B+

DRAWING/ PAINTING (2D) B Psychological Evaluation
CERAMIC/SCULP (3D) A "

ABSENT 1 1 1 1 TARDY OG O O 0

Sianificant Comments

 

 

POD ROnSDTEBowm 7

Achievement Test Label:

  

GRADE 8 CONNECTICU’
STUDENT: ALLISON MAR COLAVITS
CODE: as

 

Mathematics Scale Score 182
content strands mastered 1 (OF 23
Total Reading Scale Score 125
Degrees of Reading Powar(DRP}" 32
. , . Reading Comprehension
DAT Label: content strands mastared 0 OF 3

Total Writing Scale Score 2152
Holistic Writing Score 4
Editing & Revising

content strands mastered Q aF 2
% = Student ix At or Above the goal

 
